Anthony Yanukenas was arrested and convicted by the Justice of the Peace for Rocky River Township, Cuyahoga County, on the charge of possession of apparatus for the manufacture of intoxicating liquor. Upon default in payment of the fine the order provided that the accused be imprisoned in the Cuyahoga County jail.
The judgment of the Common Pleas in dismissing the petition of Yanukenas was affirmed by the Court of Appeals on the theory that the Justice of the Peace had authority to confine the accused in the county jail.
Yanukenas in the Supreme Court contends:
1. That the Justice of the Peace had no authority to' confine him in the county jail.
2. That he could be committed only to the workhouse in Cuyahoga county.